Title: John Quincy Adams to Charles Adams, 25 October 1796
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother
            The Hague October 25th: 1796
          
          I have received your letter of September 7th: with the account current, which as you observe, though not altogethe mercantile in point of form is fully intelligible and satisfactory.
          As I shall as soon as it is in my power authorise you to make another draught on my account, I shall remind you of two directions

contained in my former letters and from which it is my wish that you will in no case depart. It is to make no draught at a discount but rather to draw at times when an advantage may be made of your bills. The other is, on no account whatever to incur an illegal risk, or aim at an illegal profit in the employment of my money. As to the first point, where there is a great fluctuation in the course of Exchange, common prudence must dictate to those who are under no restraint of time to chose that which offers a fair and just benefit, and avoid that when the transaction must involve a loss. The other objection arising from a conscientious regard to the laws is obvious. I shall of course be the more gratified in proportion as my property is productive, and have no objection to any rational risk for a proportionable profit; but I prefer infinitely the small benefit of legal interest, if a choice must be made between that, and any gain whatever that is obnoxious to the laws.
          I have also received your favour of August 11. by Captain Spring, and congratulate you upon the birth of your Daughter. I will not say that I envy your happiness, because I shall always rejoyce at your prosperity. But what a sorry figure politics and celibacy and the perpetual cold bath of a Dutch atmosphere, make in comparison with learned Council a wife and daughter, and new-York with real air to breath, instead of a rarefied Canal. As to warm weather, if any faith is to be placed in augury, I shall at no very distant period be favored with at least as much of it as you have. Whether I shall get into as warm a birth must be left for time to determine.
          I am obliged to you for the papers which you still send us once in a while and for the short letters, which you do write me— As for the long letters, which you intend to write me, the file of which is already considerable, and accumulating every two or three months, I believe I may as well thank you for them too, for if I reserve my acknowledgements untill I receive them, I fear you will never be rewarded for them according to their merits.
          We have seen the Presidents address to the people of the United States in a Boston Centinel of Septr: 24th: Its wisdom and spirit and parental solicitude, are worthy of his character; but I do most sincerely and deeply regret his determination to retire.
          The newspapers, which are constantly sent you, will give you accurate intelligence from this part of the world. I suppose you generally receive them late, but the position of the Country makes it impossible to transmit them earlier. You will find that the French

armies began the campaign with prodigious force, and penetrated very far into Germany, but have been driven back to the Rhine for the present. They will perhaps renew the attempt the next year.
          Lord Malmsbury has arrived at Paris as English Ambassador to negotiate a peace. The people both of France and England most ardently wish for peace. The Governments on one side or the other, probably on both think it not yet time. Projects of Conquest are indulged on both parties, and the adherence to them, will it is likely prevail more powerfully than the distress of nations groaning & bleeding under the burden of a war, for which conquest is now the only remaining pretext. Another year of contest is still expected. I trust our Country will have the wisdom to preserve its peace. The treaty with Britain has effectually given us the Posts; the Commission for settling the capture cases is now sitting in London and will have a probably advantageous and favourable termination. These are permanent, substantial, undeniable benefits. They will remain when the clamours and riots of faction shall only be remembered as a stain and become a reproach in the mouth of faction itself. I hope however these will not be forgotten. Let them serve as indications of designs, which were happily defeated, and the memorial of the past may operate as a guard against the preparations of the future.
          Remember me affectionately to your lady, and be assured of the invariable sentiments of your brother.
        